Exhibit 10.57
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (the “Amendment”) is made as of the
30th day of September, 2009, between BURGER KING CORPORATION, a Florida
corporation (the “Company”), and Peter Robinson (“Executive”). All capitalized
terms used herein shall have the meanings ascribed to them in the Employment
Agreement, unless otherwise defined herein.
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of August 22, 2006 (the “Employment Agreement”); and
WHEREAS, The Company and Executive desire to amend the Employment Agreement, on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive hereby agree as follows:
1.      International Assignment. The assignment described in that certain
International Assignment Letter between the Company, Burger King Europe GmbH and
Executive, dated August 22, 2006, terminated effective September 30, 2009.
2.      Position. From and after October 1, 2009 (the “Effective Date”), Section
2(b), line 2, of the Employment Agreement is amended to provide that Executive’s
position shall be changed from “Executive Vice President and President, EMEA” to
“Executive Vice President”.
3.      Signing Bonus. Executive will receive a one-time signing bonus in the
gross amount of $35,000 (the “Signing Bonus”), payable at the time of the
Company’s first regular payroll following November 1, 2009. Executive and the
Company agree that the Signing Bonus is not part of Executive’s Base Salary.
4.      Temporary Housing; Furniture and Household Goods Storage. From and after
the Effective Date, the Company will provide Executive with the following
benefits:
     (a) Temporary Housing. The Company will provide Executive with temporary
furnished housing accommodations in the Miami-Dade metropolitan area, in
accordance with the Company’s Relocation Policy, except that such temporary
housing accommodations will begin on the Effective Date and end on the
Termination Date. The income imputed to Executive, if any, for the cost of these
temporary housing accommodations will be grossed-up for applicable taxes. Any
such gross-up will be paid within the time period proscribed by Section 409A of
the United States Internal Revenue Code of 1986, as amended (the “Code”).
Executive will be responsible for any damage to the housing accommodations
caused by Executive and/or his visitors.
     (b) Furniture and Household Goods Storage. The Company will pay or
reimburse Executive for the reasonable cost of storage of Executive’s furniture
and household goods at a single location in the United States beginning on the
Effective Date and continuing until the earlier of (i) one (1) month following
the termination of Executive’s employment with the Company or (ii) fourteen
(14) months following the Effective Date.

 



--------------------------------------------------------------------------------



 



5.      Annual Bonus — Calculation of Overall Business Factor for Fiscal Year
2010. The following provision is added to the end of Section 4 of the Agreement:
“If Executive remains employed by the Company for the Company’s entire 2010
fiscal year (which ends on June 30, 2010), then the overall business performance
factor which the Company will utilize to calculate Executive’s Annual Bonus
pursuant to the 2010 Company’s Restaurant Support Incentive Program will be
measured as follows: (a) from July 1, 1009 through September 30, 2009, 50% on a
worldwide basis and 50% on the Company’s Europe, Middle East and Africa region
and (b) from October 1, 2009 through June 30, 2010, 100% on a worldwide basis.
Executive’s eligibility for an Annual Bonus if Executive’s employment with the
Company is terminated prior to June 30, 2010 will be determined in accordance
with Sections 8(f)(i)(A) or Section 8(f)(ii) of the Agreement (as modified by
this Amendment), as applicable.”
6.      Equity Incentives. Section 5 of the Employment Agreement is amended to
provide that in lieu of Executive’s participation in the Company’s annual equity
grant program for the Company’s 2010 fiscal year, Executive will receive the
following grant pursuant to the terms and conditions of the Equity Plan: a grant
of 13,088 options to purchase the common stock of Holdings, each option having
an exercise price equal to the fair market value (as defined in the Equity Plan)
of one share of common stock of Holdings on the grant date, which options will
become fully vested on August 26, 2010, provided that Executive remains in the
continuous employment of the Company from the date of the grant to the vesting
date (the “Option Award”). Subject to Holdings’ Equity Grant Policy, the Option
Award grant date will be November 1, 2009. Additionally, the Option Award will
be subject to all applicable provisions of the Equity Plan and will be evidenced
by an award agreement in accordance with the terms of the Equity Plan.
7.      Retention Bonus. Section 7(c)(ii) and Section 7(c)(iii) of the
Employment Agreement are deleted in their entirety and are replaced with the
following:
     “(ii) Commencing on the Effective Date and continuing until the earlier of
(i) the termination of the Employment Period and (ii) September 30, 2011, the
Company shall pay Executive a cash bonus at an annualized rate of ONE HUNDRED
FIFTY THOUSAND and 00/100 DOLLARS ($150,000.00), payable in equal installments
of $5,769.23 each, in advance, at the time of the Company’s regular payroll (the
“Retention Bonus”). Notwithstanding anything in this Section 7(c)(ii) to the
contrary, Executive will receive each respective installment under this
Section 7(c)(ii) if and only if Executive is still employed by the Company on
each applicable payment date. The Retention Bonus shall not be a part of
Executive’s Base Salary.”
8.      Payment Upon Certain Terminations. Section 8(f)(i) of the Employment
Agreement is deleted in its entirety and is replaced with the following:
     “(i) In the event of a termination of Executive’s employment by the Company
Without Cause or by Executive’s resignation from employment for Good Reason
during the Employment Period, the Company shall pay to Executive, within thirty
(30) days of the Date of Termination, his (x) Base Salary through the Date of
Termination, to the extent not previously paid, (y) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to Section 7 (a) and
(z) payment for vacation time accrued as of the Date of Termination but unused
(such amounts under clauses (x), (y) and (z), collectively, the “Accrued
Obligations”). In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company, within the
applicable period of time provided for under the Age Discrimination in
Employment Act of 1967, as amended, and in no event later than sixty (60) days
following the Executive’s Date of Separation from Service, an irrevocable
Separation Agreement and General Release substantially in the form approved by
the Company, Executive shall be entitled to a portion of Executive’s Annual
Bonus for the fiscal year of the Company during which Executive was employed
that includes the Date of Termination, as follows (the “Pro-Rata Bonus”):

2



--------------------------------------------------------------------------------



 



     (A) If the termination occurs during the Company’s 2010 fiscal year, then
the portion of Executive’s Annual Bonus shall equal the product of (1) seventy
percent (70%) of Executive’s Base Salary during such fiscal year, multiplied by
(2) a fraction, the numerator of which equals the number of days of Executive’s
employment with the Company during the 2010 fiscal year, and the denominator of
which equals 365. If a Pro-Rata Bonus is due to Executive under this
Section 8(f)(i)(A) as a result of Executive’s resignation for Good Reason, then
the Pro-Rata Bonus will be paid to Executive at the time of the Company’s second
regular payroll following the six (6) month anniversary of the Date of
Termination. If a Pro-Rata Bonus is due to Executive under this Section
8(f)(i)(A) as a result of the Company’s termination of the Executive Without
Cause, then the Pro-Rata Bonus will be paid to Executive at the time of the
Company’s second regular payroll following the Date of Termination.
     (B) If the termination occurs during any year following the Company’s 2010
fiscal year, then the portion of Executive’s Annual Bonus shall equal the
product of (1) the Annual Bonus that would have been payable to Executive for
such fiscal year had Executive remained employed for the entire fiscal year,
determined based on the extent to which the Company actually achieves the
performance goals for such year established pursuant to Section 5, multiplied by
(2) a fraction, the numerator of which is equal to the number of days in such
fiscal year that precede the Date of Termination and the denominator of which is
equal to 365, such amount to be payable to Executive on the date (the “Bonus
Payment Date”) annual bonuses for such fiscal year are actually paid by the
Company to its active executives, but in no event later than two and a half (2
1/2) months following the end of the applicable fiscal year in which such Annual
Bonus was earned.
     Executive shall not have a duty to mitigate the costs to the Company under
this Section 8(f)(i), nor shall any payments from the Company to Executive of
Pro-Rata Bonus be reduced, offset or canceled by any compensation or fees earned
by (whether or not paid currently) or offered to Executive by a subsequent
employer or other Person (as defined in Section 19(k) below) for which Executive
performs services, including but not limited to consulting services.”
9.      Payment Upon Executive’s Resignation During Fiscal Year 2010 without
Good Reason. Section 8(f)(ii) of the Employment Agreement is amended to provide
that if Executive’s employment terminates due to Executive’s resignation from
employment without Good Reason during the Company’s 2010 fiscal year, and if
Executive executes and delivers to the Company, within the applicable period of
time provided for under the Age Discrimination in Employment Act of 1967, as
amended, and in no event later than sixty (60) days following the Executive’s
Date of Separation from Service, an irrevocable Separation Agreement and General
Release substantially in the form approved by the Company, then in addition to
the Accrued Obligations, Executive shall be entitled to a Pro-Rata Bonus for
such 2010 fiscal year, such payment to be paid to Executive at the time of the
Company’s second regular payroll following the six (6) month anniversary of the
Date of Termination. All other provisions set forth in Section 8(f)(ii) shall
remain unchanged.

3



--------------------------------------------------------------------------------



 



10.      Miscellaneous. Except as expressly modified by this Amendment, the
Employment Agreement shall remain in full force and effect. This Amendment may
be executed in two (2) or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Employment Agreement on the date first set forth above.

            BURGER KING CORPORATION
      By:   /s/ Peter C. Smith         Name:   Peter C. Smith        Title:  
Executive Vice President and Chief Human Resources Officer     

            Executive

      /s/ Peter Robinson       Peter Robinson           

4